United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Charles W. Jackson, for the appellant
Office of Solicitor, for the Director

Docket No. 10-37
Issued: July 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2009 appellant filed an appeal of an April 27, 2009 nonmerit decision of
the Office of Workers’ Compensation Programs denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this nonmerit
decision. The most recent merit decision of record was a September 10, 2008 decision denying
her occupational disease claim. The Board lacks jurisdiction to review the merits of this claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3 (2008).

FACTUAL HISTORY
On February 25, 2008 appellant, then a 52-year-old nursing assistant, filed a traumatic
injury claim alleging that she experienced emotional stress and an elevated blood pressure as a
result of mental abuse by a coworker on April 25, 2007. On April 25, 2008 the Office requested
additional information and evidence supporting her claim. Having received no additional
evidence, it denied appellant’s claim in a May 30, 2008 decision.
On May 30, 2008 appellant requested reconsideration. She submitted hospital records
dated April 25 through 28, 2007 reflecting that she was admitted for a presyncopal episode
associated with hypertension. On April 27, 2007 Dr. Miriam P. Garcia, a Board-certified family
practitioner, noted that appellant had a sudden onset of headaches with dizziness, as well as some
element of anxiety. She diagnosed cerebrovascular insufficiency/ischemic event.
Appellant also submitted reports from Dr. Richard Curtis, a Board-certified psychiatrist.
In a March 20, 2008 attending physician’s report, Dr. Curtis diagnosed post-traumatic stress
disorder (PTSD) and placed a checkmark in the “yes” box that her condition was caused or
aggravated by employment activities. He stated that appellant “was treated inappropriately at
work in a sexual way and symptoms have worsened.” On June 17, 2008 Dr. Curtis advised that
she had a prior history of PTSD following a brutal rape. He reiterated that appellant’s condition
was related to her employment, stating that she had recently seen “inappropriate behavior from
another employee while at work.”
On August 7, 2008 the Office asked appellant to provide further details regarding the
alleged April 25, 2007 incident, as well as evidence to support her claim.
In an April 27, 2007 “Report of Contact” Denise A. Coleman, a registered nurse, stated
that appellant had been hospitalized due to “some sort of seizure disorder that was brought on by
stress.” Describing the alleged events of April 25, 2007, appellant stated that she had observed
her boyfriend, a coworker, kissing a patient in her room. Upon deciding to report him to the
police, appellant felt dizzy. She admitted yelling at the patient and slapping her boyfriend.
An April 26, 2007 investigative report reflected that appellant, her boyfriend and the
patient were involved in an altercation on April 25, 2007. Her boyfriend stated that appellant
yelled at the patient and approached her like a mad woman when she saw him putting food on
the patient’s table. When he tried to calm her down, appellant struck him on the side of his face
with her open hand.
In an August 18, 2008 report, Tom Mullens, a licensed clinical social worker, stated that
appellant was receiving counseling for PTSD, which resulted from a brutal rape. He indicated
that she was traumatized in April 2007 while at work, when she witnessed her boyfriend kissing
a female patient. Mr. Mullens stated that the incident exacerbated her symptoms of pervasive
anxiety.
In a September 4, 2005 statement, appellant contended that she was mistreated on
April 25, 2007. The shock of seeing her boyfriend kissing a patient in a sexual way caused her
blood pressure to rise.

2

In a September 10, 2008 decision, the Office denied modification of its prior decision on
the grounds that the evidence was insufficient to establish that appellant sustained an injury in
the performance of duty. It accepted that on April 25, 2007 appellant saw her boyfriend kissing
a patient; became upset and yelled at the patient; and slapped her boyfriend. The Office found,
however, that she failed to establish a compensable factor of employment. It determined that she
had not been mistreated at the employing establishment. The Office found that the accepted
incident did not relate to her assigned duties, but rather was a personal matter that had been
imported to the workplace. Noting that an investigation was an administrative matter, it found
the evidence insufficient to establish that the employing establishment erred in any way.
On April 7, 2009 appellant requested reconsideration. In support of her request, she
submitted medical notes and reports, including those from Tucker Psychiatric from October 31,
2005 through January 19, 2009 and from the Richmond Veterans Administration Medical Center
dated April 25, 2007.
By decision dated April 27, 2009, the Office denied appellant’s request for
reconsideration on the grounds that the evidence was insufficient to warrant further review of the
case on the merits. It found that she failed to provide any factual evidence to support a
compensable work factor.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5 The Board has held that the submission of evidence which does not address the
particular issue involved does not constitute a basis for reopening a case.6

2

5 U.S.C. §§ 8101-8193 under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application Id. at § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

3

ANALYSIS
Appellant’s April 7, 2009 request for reconsideration neither alleged, nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, appellant
did not advance a relevant legal argument not previously considered by the Office.
Consequently, she is not entitled to a review of the merits of her claim based on the first and
second above-noted requirements under section 10.606(b)(2).
The Board finds that appellant failed to submit relevant and pertinent new evidence not
previously considered by the Office. The Office’s denial of appellant’s claim was based on its
determination that she did not establish a compensable factor of employment. Therefore, the
underlying issue in the case was factual in nature. In support of her request for reconsideration,
appellant submitted medical notes and reports, including those from Tucker Psychiatric and the
Richmond Veterans Administration Medical Center. The Office is not required to consider
medical evidence in an emotional condition case where no work factors have been established.7
The medical evidence submitted by appellant is not relevant to the underlying issue in this case.
The Board has held that the submission of evidence which does not address the particular issue
involved does not constitute a basis for reopening a case.8
Appellant did not submit any relevant and pertinent new evidence not previously
considered by the Office in support of her request for reconsideration. Further, she did not show
that the Office erroneously applied or interpreted a specific point of law or advance a relevant
legal argument not previously considered by the Office. As appellant did not meet any of the
necessary regulatory requirements, the Board finds that the Office properly denied merit review.9
On appeal, appellant contends that her stress-related injury occurred at work while in the
performance of duty. The issue for determination is whether the Office properly refused to
reopen appellant’s case for further review of the merits. As noted, the Board finds that the
Office properly denied appellant’s request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further merit
review.

7

See Richard Yadron, 57 ECAB 207 (2005).

8

Patricia G. Aiken, 57 ECAB 441 (2006).

9

See James E. Norris, 52 ECAB 93 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 27, 2009 is affirmed.
Issued: July 7, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

